Citation Nr: 9911728	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-00 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of November 1991 and October 1993 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  In November 1991, the RO found that the veteran had 
not submitted new and material evidence to reopen the claims 
of entitlement to service connection for PTSD and bilateral 
hearing loss.  The veteran was informed of the denial via 
letter dated in December 1991.  An annotation to the December 
1991 letter shows that it was re-mailed to the veteran in May 
1992.  In August 1993, the veteran submitted a notice of 
disagreement for the denials of service connection for PTSD 
and bilateral hearing loss.  

In October 1993, the RO again denied the claims of 
entitlement to service connection for PTSD and for bilateral 
hearing loss.  Entitlement to a total rating based on 
individual unemployability was also denied.  Service 
connection for a liver disease as secondary to exposure to a 
herbicide was deferred.  

In July 1994, a statement was received from the veteran again 
expressing disagreement with the denials of service 
connection for PTSD and bilateral hearing loss.  The veteran 
also disagreed with the denial of a total rating based on 
individual unemployability.  Service connection for a liver 
disease as secondary to exposure to a herbicide was denied by 
the RO in November 1994.  The RO mailed a statement of the 
case on the denial of service connection for PTSD and hearing 
loss and for a total rating based on individual 
unemployability in November 1994.  The veteran perfected his 
appeal of the issues included in the November 1994 statement 
of the case via submission of VA Form 9 in January 1995.  



The issues of entitlement to service connection and bilateral 
hearing loss, and a total disability rating for compensation 
purposes on the basis of individual unemployability is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The RO affirmed the previous denial of entitlement to 
service connection for PTSD when it issued a rating decision 
in June 1990.

2.  The evidence submitted since the June 1990 determination 
wherein the RO affirmed the previous denial of entitlement to 
service connection for PTSD bears directly and substantially 
upon the issue, and by itself or in connection with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.  

3.  The reopened claim of entitlement to service connection 
for PTSD is supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  

4.  The RO affirmed the previous denial of the claim of 
entitlement to service connection for bilateral hearing loss 
in June 1990.

5.  The evidence submitted since the June 1990 determination 
wherein the RO affirmed the previous denial of the claim of 
entitlement to service connection for bilateral hearing loss 
bears directly and substantially upon the issue, and by 
itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of this claim.  

6.  The reopened claim of entitlement to service connection 
for bilateral hearing loss is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  Evidence received since the June 1990 determination 
wherein the RO affirmed the previous denial of the claim of 
entitlement to service connection for PTSD is new and 
material, and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  
38 C.F.R. §§  3.156(a), 20.1103 (1998).  

2.  The reopened claim of entitlement to service connection 
for PTSD is well-grounded.  38 U.S.C.A. § 5107 (West 1991).  

3.  Evidence received since the June 1990 determination 
wherein the RO affirmed the previous denial of the claim of 
entitlement to service connection for bilateral hearing loss 
is new and material, and the veteran's claim for that benefit 
has been reopened.  38 U.S.C.A. §§ 5108, 7105(c);  38 C.F.R. 
§§  3.156(a), 20.1103.  

4.  The reopened claim of entitlement to service connection 
for bilateral hearing loss is well-grounded.  38 U.S.C.A. 
§ 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record at the time of the June 1990 
rating decision wherein the RO affirmed the previous denial 
of the claims of entitlement to service connection for PTSD 
and for bilateral hearing loss is reported below

The report of the separation examination dated in April 1968 
included the notation that the veteran was being separated 
from service as a result of a personality disorder.  Hearing 
loss was also noted.  On audiological evaluation pure tone 
thresholds, in decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
50
Not 
reported
80
LEFT
50
20
50
Not 
reported
55

On the Report of Medical History portion of the examination, 
the veteran indicated that he had experienced, in pertinent 
part, hearing loss and nervous trouble.  These complaints 
were noted to be of no medical significance.  

The service personnel records show that in March 1968, the 
veteran was diagnosed with a character and behavioral 
disorder of aggressive personality of a long standing nature.  
It was recommended that he be separated from service due to 
the disorder.  Included in the service personnel records is a 
copy of a telegram dated in November 1967 which shows that 
the veteran was exposed acoustic trauma while on night ambush 
patrol.  He was hit with a fragment from an enemy grenade 
which resulted in a perforated tympanic membrane.  It was 
noted that he was only slightly wounded.  The veteran's DD 
Form 214 showed that his service specialty was wire-man.  He 
was in receipt of the Vietnam Service Medal and Vietnam 
Campaign Medal.  

The report of a November 1968 VA examination included the 
notation that examination of the veteran's psychiatric 
condition was grossly normal.  

A VA audiological examination was conducted in January 1969.  
Pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
Not 
reported
10
LEFT
0
0
0
Not 
reported 
10

It was noted that hearing acuity was within normal limits in 
both ears.  

A September 1975 lay statement from the veteran's sister 
showed that she had been informed that he was missing in 
action and had also sustained a shrapnel wound.  Later she 
was informed that he was a prisoner of war (POW).  His 
hearing was also damaged.  

On audiological evaluation in June 1977 , pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
Not 
reported
25
LEFT
25
25
30
Not 
reported
35

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 80 and 96 percent in the left 
ear.

A Medical Certificate dated in December 1981 included the 
provisional diagnoses of PTSD and intermittent explosive 
disorder.  


A letter dated in April 1984 showed that the veteran had 
testified in a civil suit that he had been a POW for three 
years in North Vietnam from 1967 to 1970 but that he had been 
inadvertently discharged from the Army in 1968.  He also 
testified that he had suffered injuries as a result of his 
POW experiences.  

VA outpatient treatment records are of record.  A treatment 
record dated in December 1981 included the notation that 
veteran was not a POW, and when confronted with this 
statement, he decided to seek treatment elsewhere.  

In November 1988, the RO, in pertinent part, denied 
entitlement to service connection for PTSD and an ear 
condition.

The report of a March 1990 VA PTSD examination is included in 
the claims file.  The diagnosis was history given is only 
faintly suggestive of PTSD.  A Minnesota Multiphasic 
Personality Inventory report dated in March 1990 showed that 
the testing was not accurate due to the possibility that: the 
veteran may have been acutely disturbed and unable to 
complete the task correctly; the veteran may be consciously 
exaggerating or malingering in an attempt to obtain some 
goal; limited comprehension, exaggeration of complaints as a 
cry for help; lack of cooperation, unusual response set or 
test error.  Great care was suggested in using the test 
results to evaluate the veteran.  An April 1990 addendum to 
the examination included the diagnoses of PTSD not found and 
intermittent explosive disorder by history.  

A statement received from the National Personnel Records 
Center dated in February 1982 indicated that there was no 
evidence that the veteran had ever been a POW.  

In June 1990, the RO affirmed the previous denials of the 
claims of entitlement to service connection for PTSD and 
hearing loss.  The RO noted that there was no evidence that 
the claimed disabilities were either incurred in or 
aggravated by military service.  The veteran was informed of 
the denials of service connection in July 1990 and of his 
procedural and appellate rights.  He did not appeal the 
decision which became final in July 1991.  

The evidence added to the record subsequent to the June 1990 
rating decision will be reported below.  

Numerous VA outpatient treatment records have been associated 
with the claims file.  In December 1981 the veteran was 
diagnosed with paranoid schizophrenia.  A December 1981 
treatment record included the notation that the veteran 
appeared to fabricate and embellish much of what he 
communicated.  The records further evidence the fact that 
beginning in January 1991, he was diagnosed with and began 
receiving treatment for PTSD.  Most of his reported stressors 
involved being a POW.  Other diagnoses included schizophrenia 
and psychosis not otherwise specified.  

A copy of an August 1984 audiological examination was 
associated with the claims file.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
15
Not 
reported
30
LEFT
25
15
15
Not 
reported
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The assessment was hearing within normal limits for the left 
ear and borderline hearing loss for the right ear.  

The accompanying clinical report of the August 1984 hearing 
test included the notation that the veteran was very 
sensitive to threshold tones at the 4000 and 6000 Hertz 
level.  He reported that he had been tortured by high pitched 
tones as a POW.

On audiological evaluation in March 1990 , pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
25
25
LEFT
20/15
30
30
Not 
reported 
Not 
reported

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 16 percent in the left ear.  
It was noted that the testing revealed very inconsistent 
responses.  A clinical record dated in March 1990 included an 
assessment of bilateral non-organic hearing loss.

On follow-up audiological evaluation conducted in March 1990 
, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
Not 
reported
25
LEFT
30
10
30
Not 
reported 
50


Admitted 
threshold
s for 
left ear
60
65
60
Not 
reported
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 and 36 percent in the left 
ear.  A clinical record dated the same day as this 
examination noted that the air-bone response was consistent 
with near normal hearing in the left ear from 1000 to 4000 
Hertz.  The veteran was not malingering but had a 
pseudohypocusic hearing loss.

In August 1991, it was noted that the veteran reported a 
history of combat experiences which would be considered 
extreme stressors.  The diagnosis was provisional PTSD and 
psychosis not otherwise specified.  

On audiological evaluation in October 1991 , pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
30
50
LEFT
80
80/70
80
85
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 12 and 80 percent in the left 
ear.  Sensorineural hearing loss was diagnosed in the right 
ear.  The left ear had inconsistent responses.  

On audiological evaluation in November 1991 , pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not 
reported
30
25
30
50
LEFT
Not 
reported 
80
80
85
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 12 percent in the left ear.  
A November 1991 clinical record included the impression that 
the veteran had mild to moderate high frequency sensorineural 
hearing loss in the right ear and severe hearing loss in the 
left ear with functional overlay.  The reflexes were 
inconsistent with the admitted thresholds.  

A treatment record dated in March 1992, included diagnosis of 
schizophrenia and rule out PTSD.  

On a treatment record dated in May 1992, the veteran reported 
that while in the service he was a member of an elite killing 
squad and ultimately a POW from 1967 to 1969.  It was noted 
that this claim contradicted the government's records.  It 
was further noted that the veteran had grandiose delusions of 
his war hero status and other perceptions of himself as a 
terrifying killer.  The pertinent diagnoses were rule out 
PTSD and rule out paranoid type schizophrenia.   

Of record is a statement from T. J. S., M.D., dated in July 
1992.  The doctor reported that she had been treating the 
veteran since July 1991 for signs and symptoms consistent 
with PTSD and chronic paranoid schizophrenia.  

The veteran was hospitalized at a VA facility from July 1992 
to August 1992.  It was noted that he did not display any 
psychotic symptoms but did display and complain of many 
symptoms compatible with PTSD.  All of his antipsychotic 
medications were stopped and he was started on Prozac which 
was noted to be effective in the treatment of PTSD symptoms.  
He reported a sharp decrease in PTSD symptomatology.  The 
discharge diagnosis was PTSD.  

In August 1992, the veteran reported that he participated as 
a mercenary who enjoyed killing.  He also reported that he 
was a POW from 1968 to 1970 and was exposed to physical and 
emotional abuse as POW.  The assessment was delusional 
disorder and PTSD.  

On audiological evaluation in December 1992 , pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
30
35
45
LEFT
80
90
80
90
100

The assessment was mild to moderate hearing loss in the right 
ear and profound hearing loss , probably with non-organic 
component, in the left ear.  

A March 1994 closing summary from a day treatment program 
included the notation that the staff had never observed any 
symptoms of schizophrenia while the veteran was in the 
program.  It was the consensus of the staff that he was 
seriously disturbed by PTSD symptoms.  

On audiological evaluation in June 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
40
50
LEFT
105+
105+
105+
105+
105+

An accompanying clinical record noted the veteran had stable 
hearing in the right ear and inconsistent results in the left 
ear.  Stenger testing was positive at some frequencies.  

Additional service personnel records associated with the 
claims file subsequent to the June 1990 rating decision 
demonstrate that while the veteran was serving in Vietnam, 
his principal duty consisted of wire-man.  He was assigned to 
several different units while in Vietnam.  A January 1993 
correction to DD Form 214 noted that he had received the 
Purple Heart medal.  He did not receive any specialized 
training in combat skills.  

A response from the National Personnel Records Center dated 
in May 1995 noted that the veteran did not have POW status.  
There were no orders awarding the Bronze Star Medal.  




The report of a VA PTSD evaluation conducted in October 1991 
is associated with the claims file.  The veteran claimed that 
he served in Vietnam from 1967 to 1968 and later was a POW 
for three years from 1968 to 1971.  He reported that he had 
been tortured by Vietnamese.  He was assigned to a six man 
squad when caught and became a POW.  He had nightmares about 
being tortured and guts and body parts during combat and 
seeing people killed.  He also reported that he had been in 
heavy combat.  

The diagnosis was PTSD with anxiety and depression and 
paranoid schizophrenia.  No personality disorder was present.  
An Axis III diagnosis was residuals of pulled teeth during 
torture.  Axis IV stressors were extreme heavy combat and POW 
status with frequent beating and torture.   It was the 
opinion of the examiner that the veteran's abnormal Minnesota 
Multiphasic Personality Inventory was the result of a 
paranoid schizophrenic state.  He also opined that the 
veteran had PTSD from anxiety and depression as well as 
paranoid schizophrenia due to his military experiences as 
well as his having been tortured and beaten as a POW.  A 
notation on the Minnesota Multiphasic Personality Inventory 
test results indicated that the test was not valid as items 
were found to be exaggerated.  

A VA psychological examination was conducted in August 1993.  
The veteran reported that he served with the 101st Airborne 
Division, with the combat engineers and as a radioman in an 
artillery unit.  He indicated he served in the jungle for 
seven months.  He reported that he held a very close friend 
as he died from head and stomach wounds.  He stated that he 
cut off the head of Vietnamese and wore their ears as a 
necklace.  Several of the veteran's friends died.  He also 
reported shooting children.  He reported that he had to cutup 
and eat a Vietnamese while in the jungle as his unit had no 
supplies for five months.  The diagnosis was severe chronic 
PTSD.  


A VA psychiatric examination was conducted in August 1993.  
The veteran reported that he served with the 25 Infantry 
Division and went on search and destroy missions.  Eventually 
he was taken prisoner by the Viet Cong for six months where 
he was physically and emotionally abused.  He reported that 
there was no documentation to prove that he was a POW.  He 
was sent to the "Hanoi Hilton" POW camp.  He was 
transferred from the Hanoi Hilton to the Viet Cong where he 
pretended to be dead and was able to escape and return to a 
nearby military base.  He was thought to be absent without 
leave while a prisoner.  

While in Vietnam the veteran was involved in many combat 
missions, securing perimeters, performing search and destroy 
and going on patrols.  He was injured by mortar attacks and 
lost his hearing in both ears in November 1967 when a close 
friend was hit by a mortar round which blew his head off and 
tore his gut out.  At one time he had to shoot a baby who had 
explosives hidden in its diaper.  Another incident described 
was when he was shooting at what he thought was the enemy but 
turned out to be Vietnamese women.  After killing a women, he 
cut off her ear and wore it around his neck.  The veteran was 
not pursuing the matter of his POW status and he had not been 
able to convince authorities of his experiences.  The 
diagnosis was PTSD.  It was noted that given the veteran's 
history, it was apparent that he had a paranoid personality.  
The veteran also had symptoms of PTSD which was confirmed by 
psychological testing.  

Social Security records associated with the claims file 
subsequent to the June 1990 rating decision show that the 
veteran was diagnosed in December 1991, in pertinent part, 
with a personality disorder and PTSD.  

The veteran submitted a statement in support of his claim in 
July 1994.  He reported that he had engaged in hand to hand 
combat with the enemy; he was wounded by a grenade which 
damaged his ear drums; he flipped out after killing several 
Viet Cong and as a result of seeing his partner killed in 
front of his eyes; he was subjected to many young people 
running up to him with grenades strapped to themselves trying 
to blow him up and seeing large numbers of American and Viet 
Cong dead. 



Criteria

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as the 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

Hearing status will be considered a disability for the 
purposes of service connection when the auditory thresholds 
in any of the frequencies of 500, 1,000, 2,000, 3,000, and 
4,000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), in Hensley v. Brown, 
5 Vet. App. 155 (1995), indicated that § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service.  


As stated by the Court, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).





The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999;  Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999).  First, the Board must determine whether the 
evidence presented or secured since the prior final denial of 
the claim is "new and material."  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins, No. 97-1534 
(U.S. Vet. App. February 17, 1999) and Winters v. West, No. 
97-2180 (U.S. Vet. App. February 17, 1999).   

Analysis

I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  Evidence received subsequent to the 
June 1990 rating decision which denied the claim includes 
numerous diagnoses of PTSD in VA outpatient treatment and 
hospitalization records made by competent medical 
authorities.  Additionally, VA examinations conducted in 
October 1991 and August 1993 included diagnoses of PTSD.  

Also submitted was evidence that the veteran had received the 
Purple Heart Medal while stationed in Vietnam.  Such evidence 
was not of record at the time of the June 1990 rating 
decision.  

On the basis of the above, the Board finds new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD as there is now of 
record diagnoses of PTSD and evidence of receipt of the 
Purple Heart medal.  The evidence submitted bears directly 
and substantially upon the issue of entitlement to service 
connection for PTSD, and by itself or in connection with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.  

The Board further finds the reopened claim of entitlement to 
service connection for PTSD is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107.  That is, the Board finds that 
he has presented a claim which is plausible.  The veteran has 
been diagnosed with PTSD which has been found to be the 
result of his active duty experiences.  Furthermore, as the 
veteran has received the Purple Heart medal, evidence of 
participation in combat on one occasion is verified.  

The Board finds that the claim must be remanded in order to 
obtain a VA examination based solely on a verified stressor.  
The Board initially notes that the veteran's veracity is 
seriously challenged regarding his claimed in-service 
stressors.  The veteran had reported at various times that he 
was held and tortured as a POW in North Vietnam from 1968 to 
1970; he killed 11 Viet Cong in a firefight to protect a 
friend; he was assigned to a Long Range Reconnaissance unit; 
he was a member of an elite killing squad; he was a 
mercenary; he witnessed combat deaths of buddies; he 
committed atrocities against civilians and children; he cut 
off the ears of Vietnamese and wore them as necklaces; he was 
forced to shoot children who were acting as human bombs; he 
had to cut up and eat a Vietnamese due to lack of food in his 
unit; and he engaged in hand to hand combat.  The veteran 
further alleged that he had received six Purple Heart medals, 
one Bronze Star Medal, one Silver Star Medal and the 
Distinguished Flying Cross.  

It was found that the veteran's allegations of being a POW 
were found to be unsubstantiated by the National Personnel 
Records Center.  There is no evidence of record showing that 
the veteran received more than one Purple Heart medal.  He 
was not awarded the Bronze Star Medal, the Silver Star Medal 
or the Distinguished Flying Cross.  There is no evidence of 
record in his service personnel records that the veteran was 
assigned to a Long Range Reconnaissance Unit.  The claims of 
being a member of an elite killing squad are implausible as 
the veteran's military occupation specialty in Vietnam was 
not combat related (he was a wire-man) and he did not receive 
any specialized training.  The claims of atrocities committed 
against civilians and mutilation of enemy corpses are also 
suspect.  There are records in the claims file showing that 
the veteran was found to fabricate and embellish information.  

The only consistently reported in-service stressor was that 
he was a POW which has been proven to be a false claim.  All 
the other stressors are very inconsistently reported and 
without any detail.  

The Board further notes the veteran has demonstrated that he 
was willing to lie in order to obtain material gain as 
evidenced by the April 1984 letter of record from a private 
attorney who reported that the veteran had testified 
(presumably under oath) in a civil suit that he had been 
injured while he was a POW.  The veteran filed the suit to 
recover for personal injuries he received allegedly at the 
Frontier Hotel.  

Based on the above, the Board finds the veteran's allegations 
of in-service stressors to be of no probative value.  The 
Board notes, however, that the veteran is in receipt of the 
Purple Heart medal.  38 C.F.R. § 3.304(f) provides that if 
the claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as the conclusive 
evidence of the claimed in-service stressor.  


The telegram regarding the wound the veteran received in 
November 1967 indicated that he received a slight wound while 
on a night ambush patrol.  A fragment from a hostile grenade 
perforated his tympanic membrane.  The Board finds that this 
is the only reliable evidence of record demonstrating 
participation in any form of combat.  The Purple Heart medal 
is issued for one single incident involving a wound sustained 
as a result of enemy action.  The Board further notes that 
none of the VA examinations or clinical records which 
diagnose PTSD are based solely on the November 1967 incident 
wherein the veteran was slightly wounded.  

In fact, the veteran rarely reported any stressor related to 
the November 1967 incident.  Due to the veteran's 
demonstrated lack of veracity and proof of willingness to lie 
in order to obtain material gain, the Board finds that the 
only verified stressor which should be used in order to 
determine if he has PTSD as a result of combat is the fact 
that the veteran participated in one night ambush patrol and 
was wounded by a grenade fragment during the engagement in 
November 1967.  The veteran has not been provided a VA 
examination based on that one stressful incident.  Such 
examination is required.  

The Board notes the veteran is not precluded from providing 
evidence of other stressful incidents, but such stressors 
must be verified independently and cannot consist solely of 
the veteran's own allegations.  


II.  Whether new and material evidence 
has been submitted to reopen the claim of 
entitlement to service connection for 
bilateral hearing loss.  

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for bilateral hearing loss.  The claim was 
originally denied in June 1990 as there was no evidence of 
record demonstrating that hearing loss was incurred in or 
aggravated by service.  A hearing examination conducted in 
January 1969 did not reveal hearing loss for VA purposes.  

Hearing loss was within normal limits for both ears.  The 
most recent hearing evaluation of record at the time of the 
June 1990 rating decision was a June 1977 hearing evaluation.  
At that time, hearing loss for VA purposes was not 
demonstrated.  

Evidence received subsequent to the June 1990 rating decision 
includes auditory examinations which demonstrate that the 
veteran currently has hearing loss for VA purposes.  The 
evidence submitted bears directly and substantially upon the 
issue of entitlement to service connection for bilateral 
hearing loss, and by itself or in connection with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.  

The Board further finds the claim of entitlement to service 
connection for bilateral hearing loss is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that the veteran has presented a claim which is 
plausible.  There is evidence of record demonstrating that 
the veteran currently has hearing loss for VA purposes.  
Additionally, there is evidence of record that the veteran 
experienced acoustic trauma in service as the result of a 
grenade explosion.

The Board finds the claim must be remanded in order to obtain 
a VA examination in order to determine if the veteran's 
current hearing loss is related to the acoustic trauma 
experienced during active duty.  The Board notes that some of 
the veteran's hearing loss has been attributed to non-organic 
causes.  Additionally, there is a question of inconsistent 
responses on the veteran's part to audiological testing.  


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, the benefit sought on appeal is granted to this extent.  

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss, the benefit sought on appeal is 
granted to this extent.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Entitlement to service connection for PTSD.

As noted above, the Board has determined that the veteran has 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for PTSD.  

As a preliminary matter, the Board notes that a recent case 
from the Court, Cohen v. Brown, 10 Vet. App. 128 (1997), 
alters the analysis in connection with claims for service 
connection for PTSD.  Significantly, the Court points out 
that VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  VA is also 
guided by the provisions of VA Adjudication Procedure Manual 
M21-1 (Manual M21-1) which refer to the third revised edition 
of the DSM.  See e.g., Manual M21-1, Part VI, 11.38 (1996) 
(same PTSD criteria as DSM-III-R).  The Court took judicial 
notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  

The criteria now require exposure to a 
traumatic event and response involving 
intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

The Court also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Id, at 39.  The 
Court went on to indicate that when the RO or the Board 
believes the report is not in accord with applicable DSM 
criteria, the report must be returned for a further report.  

In this case, the record demonstrates that the veteran 
received the Purple Heart medal.  Thus he was involved in 
combat on one occasion.  However, as noted above, the 
veteran's accounts of his in-service stressors has been found 
to be of no probative value.  

In West v. Brown, 7 Vet. App. 70 (1994), the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  




In West, the Court held that the sufficiency of the stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.  

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
established the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  

In such a referral, the adjudicators should specify to the 
examiner(s) precisely what stressor or stressors has or have 
been accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  If the 
examiners render a diagnosis of PTSD that is not clearly 
based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.  

The Board finds that a VA examination must be conducted based 
solely on the one verified in-service incident involving 
combat which was participation in a night ambush patrol 
wherein the veteran was wounded by a grenade fragment.  


Entitlement to service connection for bilateral hearing loss.  

The Board finds that VA audiology examination for a 
determination as to the etiology of the hearing loss would be 
beneficial in determining the issue on appeal especially in 
light of the holding in Hensley referenced above.  There is 
evidence of record that the veteran experienced acoustic 
trauma from a grenade explosion.

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.

The claim for a total evaluation is inextricably intertwined 
with the reopened claims of entitlement to service connection 
for PTSD and for bilateral hearing loss, so this claim is 
also remanded to the RO.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1990).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment by all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims for service connection for PTSD 
and bilateral hearing loss since 
separation from service.  After securing 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not been 
previously secured.  Irrespective of the 
veteran's response, the RO should obtain 
any outstanding VA treatment records.  





2.  The veteran should be afforded a VA 
psychiatric examination by a board of two 
qualified psychiatrists who, if possible, 
have not previously examined the veteran, 
in order to determine whether PTSD is 
present.  The RO is to stress to the 
veteran the seriousness of the scheduled 
examination, the importance of a definite 
psychiatric diagnosis, and the obligation 
of reporting to the examination at the 
proper place and time.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiners prior to conduction and 
completion of the examinations and the 
examination reports must be annotate din 
this regard.  

Prior to the examinations, the RO is to 
inform the examiners of the one verified 
in-service combat incident which was 
participation in a night ambush patrol 
which resulted in the veteran receiving a 
grenade fragment wound and acoustic 
trauma in November 1967.  

The examiners should report all Axis I 
and II diagnoses present, if any, discuss 
any psychosocial stressors, and resolve 
any conflicts found between their 
findings and the diagnostic findings 
noted in the evidence associated with the 
claims file.  

The examination reports should reflect 
review of pertinent material in the 
claims folder.  

If a diagnosis of PTSD is made, the 
examiner(s) should specify (1) whether 
the verified stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and the in-service stressor found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.  

The examination reports should include 
the complete rationale for all opinions 
expressed.  Any necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  

The examiners should also be requested to 
determine whether clarification of the 
veteran's diagnoses, if any, would be 
assisted by a period of hospitalization 
for examination and observation.  

If determined appropriate by the 
examiners, such hospitalization for 
examination and observation should be 
scheduled and conducted.  The report of 
hospitalization should include the 
complete history of treatment and 
observation, including copies of all 
clinical records, discharge summary, 
examination reports, nurses notes, and 
therapy records, prepared during the 
hospitalization.  If the examiners 
determine that a period of 
hospitalization is not required, the 
examiners should so state.  Any necessary 
special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  

3.  The RO should arrange for VA 
audiology-ear disease examinations of the 
veteran to determine the etiology of any 
hearing loss noted present.  The claims 
file and separate copies of this remand 
must be made available to and reviewed by 
the examiners prior and pursuant to 
conduction and completion of the 
examinations.  Any further indicated 
special studies should be accomplished.  
The examiners should be requested to 
express an opinion as to whether any 
hearing loss found present is related to 
noise exposure and/or any incident of 
service.  Any opinions expressed must be 
accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. (West 1991), 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the issues of entitlement to service 
connection for PTSD and for bilateral 
hearing loss on a de novo basis.  The RO 
should also readjudicate the veteran's 
claim of entitlement to a total 
disability rating for compensation 
purposes on the basis of individual 
unemployability.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

